Citation Nr: 1024081	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debra Bredehorst

INTRODUCTION

The Veteran served on active duty from February 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Milwaukee RO.  In September 2007, a Travel Board hearing was 
held before a Veterans Law Judge.  The matter was 
subsequently remanded in July 2008 and April 2009 for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2010, the Veteran was notified that the Veterans Law 
Judge who conducted the December 2002 hearing is no longer 
employed by the Board.  Since the law requires that the 
Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision which is made on that appeal (38 
C.F.R. § 20.707 (2009)), the Veteran was given the option of 
having another hearing before a different Veterans Law Judge 
or to continue with the appeal without another hearing.  In a 
response received in May 2010, the Veteran indicated that he 
wished to attend either a video conference hearing at the RO 
or a Travel Board hearing before a Veterans Law Judge.  
Consequently, the matter must be remanded to schedule a 
hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will contact the Veteran 
to clarify whether he should be scheduled 
for a Travel Board or video conference 
hearing.

2.  Upon receipt of the Veteran's 
response, the RO/AMC will schedule a 
hearing before a Veterans Law Judge in 
accordance with the Veteran's request.  
Notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


